Appeal from a judgment of the County Court of Schenectady County (Giardino, J.), rendered July 5, 2005, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
Resolving two separate indictments charging a total of 14 crimes, defendant pleaded guilty to manslaughter in the first degree and waived his right to appeal. County Court thereafter sentenced him, consistent with the plea agreement, to 23 years in prison and five years of postrelease supervision. Defendant now appeals.
Defendant’s appellate counsel requests that he be relieved of his assignment on the ground that there are no nonfrivolous issues to be raised on appeal. Having reviewed the record and counsel’s brief, we agree. Defendant knowingly, intelligently and voluntarily pleaded guilty and waived his right to appeal. Consequently, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ., Carpinello, Rose, Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.